Exhibit 10.29



SETTLEMENT AGREEMENT

This AGREEMENT (the "Agreement") is hereby entered into as of November 25, 2003
by and between Purepac Pharmaceutical Co., a Delaware corporation, with a place
of business at 200 Elmora Avenue, Elizabeth, NJ 07207, and IVAX Pharmaceuticals,
Inc., a Florida corporation, with a place of business at 4400 Biscayne
Boulevard, Miami, FL 33137.


WITNESSETH




WHEREAS, Purepac and IVAX are engaged in the business of developing,
manufacturing and/or marketing generic pharmaceuticals;




WHEREAS, disputes have arisen between Purepac and IVAX concerning the FDA's
grant of final marketing approval and 180-day generic marketing exclusivity to
IVAX for Metformin extended release 500 mg tablets. These disputes have resulted
in pending litigation, Purepac Pharmaceutical Co., v. Tommy G. Thompson and Mark
B. McClellan and IVAX Pharmaceuticals, Inc., as Intervenor-Defendant., filed in
the United States District Court for the District of Columbia (the "District
Court"), Case No. CV-03-02210 (TPJ) (the "Action");


WHEREAS, the parties wish to avoid the uncertainty regarding 180-Day Exclusivity
for Metformin extended release 500 mg tablets and desire to fully and finally
settle and resolve all differences or disputes relating to the Action; and


WHEREAS, Purepac and IVAX wish to insure that a Metformin Product is available
to the public in a timely manner;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:


1. Definitions

1.1    "180-Day Exclusivity" shall mean the period defined in 21 U.S.C.
355(j)(5)(B)(iv) alone or shared with others.


1.2    "Affiliates" shall mean, with respect to any Person, any Person directly
or indirectly controlling, controlled by, or under common control with, that
party. For purposes of this Agreement, the term "controlled" (including the
terms "controlled by" and "under common control with"), as used with respect to
any Person, shall mean the direct or indirect ability or power to direct or
cause the direction of management policies of such Person or otherwise direct
the affairs of such Person, whether through ownership of voting securities or
otherwise.

1.3    "ANDA" shall mean an Abbreviated New Drug Application filed with the FDA
pursuant to 21 V.S.C. 355(j).


1.4    "BMS Patent" shall mean U.S. Patent No. 6,475,521, which issued on
November 15, 2002, and any U.S. or non-U.S. patent or patent application that
publishes or issues in any country which claims priority based on either or both
of U.S. patent application serial number 09/044,446, which was filed in the U.S.
on March 19, 1988, or U.S. patent application serial number 09/398,107, which
was filed in the U.S. on September 16, 1999, including all continuations,
continuations in part, divisiona1s, reexaminations, extensions or reissues of
any such patents or patent applications.

1.5    "Cost of Goods Sold" shall mean One Hundred Dollars ($100.00) per
kilogram of active drug substance included in the Metformin Product. For clarity
purposes one bottle containing 100 pills of 500 mg, Metformin Product is equal
to $5.00 of "Cost of Goods Sold".

1.6    "Effective Date" shall mean the date on which the Court executes the
Order and Stipulation immediately dissolving the temporary restraining order
entered by the Court in the Action on October 29, 2003.

1.7    "FDA" shall mean the United States Food and Drug Administration, and any
successor entities thereto.

1.8    "GAAP" shall mean generally accepted accounting principles in the United
States.

1.9    "IVAX" shall mean IVAX Pharmaceuticals, Inc. and its Affiliates.

1.10   "IVAX ANDA" shall mean ANDA No. 76-545, Metformin extended release 50Omg
tablets.

1.11   "IVAX Metformin Product" shall mean Metformin Product sold under the IVAX
ANDA or any other ANDA, which is owned by IVAX during the Payment Period and
pertains to Metformin Product.

1.12   "Metformin Product" shall mean any metformin extended release 500mg
tablet product.

1.13   "Net Profit" shall mean Net Sales less Cost of Goods Sold.

1.14   "Net Sales" shall mean gross invoiced sales of Metformin Product by a
party in the Territory during the Payment Period, less the following to the
extent related to the Metformin Product sold during the Payment Period:

1.14.1.   any statutory or contractual liability for rebates to be paid to or
for the benefit of any government entity including, but not limited to, rebates
to be paid pursuant to the Medicaid rebate legislation and state and local
government rebate programs;

1.14.2.   cash discounts for prompt payment of invoices by customers consistent
with the historical experience of the party's business;



1.14.3.   Recall Costs (Recall Costs shall mean any direct monies or credits
paid or payable to customers as a result of Metformin Product recalled in the
first twelve (12) months from the start of the 180-Day Exclusivity Period.) The
amount of Recall Costs for the party not responsible for the recall, shall not
exceed the dollar value of Net Profit realized by that party from the sale of
such Metformin Product recalled;



1.14.4.   any liability payable to customers for rebates or fees (including, but
not limited to, administrative, marketing and educational fees) consistent with
the historical experience of the party's business; and

1.14.5.   any adjustments granted to customers for repayments, allowances or
credits for rejected or returned Metformin Product, retroactive price
adjustments (e.g., floorstock adjustments), reprocurement fees, free Metformin
Product provided to customers in lieu of discounts or rebates, damaged Metformin
Product, promotional allowances, or chargebacks, payments to customers in
respect of margin sharing arrangements, or other discounts and deductions
payable to customers required to be accrued in accordance with GAAP,
consistently applied, and consistent with the party's historical practice.



The above deductions from gross invoice price shall be accrued in accordance
with U.S. GAAP, applied on a consistent basis, and consistent with the party's
historical practice. All such accruals shall be subject to further "true up"
pursuant to Section 3.9.

If a party sells any Metformin Product directly or indirectly to an Affiliate,
and such Affiliate thereafter sells Metformin Product to an independent third
party, only the revenues of the sale of Metformin Product by such Affiliate to
such independent third party shall be used in the calculation of Net Sales.

Any discount, allowance, adjustment, rebate, management fee or wholesaler
chargeback for Metformin Product that is given to a customer due to the purchase
of a product other than Metformin Product, or due to the purchase of a service
not related to the Metformin Product, shall not be taken into consideration for
the calculation of Net Sales.

1.15.   "Payment Period" means the period commencing on the date of the first
commercial sale in the Territory of Metformin Product by either IVAX or Purepac
and continuing through the remainder of the Term.



1.16.   "Person" shall mean a natural person, a corporation, a partnership, a
trust, a joint venture, a limited liability company, any governmental authority
or any other entity or organization.

1.17   "Purepac" shall mean Purepac pharmaceutical Co. and its Affiliates.



1.18   "Purepac ANDA" shall mean ANDA No. 76-450, metformin extended release
500-mg tablets.

1.19.   "Term" shall have the meaning set forth in paragraph 7.1

1.20.   "Territory" shall mean the United States, including the District of
Columbia and the territories, protectorates, possessions and commonwealths of
the United States of America, including Puerto Rico.

Unless the context clearly indicates otherwise the words "party" and "parties"
shall mean and refer to IVAX, on the one hand, and Purepac on the other hand.

2.   Dismissal of Action. Promptly upon the execution and delivery of this
Agreement, each of Purepac and IVAX will execute and send to the federal
defendants in the Action a joint stipulation of dismissal of the Action without
prejudice (attached as Exhibit A), and use its best efforts to obtain from
federal defendants their execution of the joint stipulation of dismissal and
upon such execution, shall promptly file the joint stipulation with the Court.
The filing of Exhibit A with the Court shall be considered notice that Purepac
has withdrawn all objections and claims for injunctive relief that it had or may
have relating to the FDA's grant of final marketing approval and 180-Day
Exclusivity to IVAX for the IVAX Metformin Product. Purepac's right and ability
to reassert any of the claims asserted in the Action is limited by the terms of
paragraphs 5.3.2 and 5.3.3 below. In the same dismissal papers, Purepac will
also inform the Court that the parties have stipulated to the immediate
dissolution of the temporary restraining order entered by the Court on October
29, 2003. Each party shall bear its own costs and attorney's fees.

 

3.   Financial Terms

3.1.   IVAX. IVAX shall pay Purepac 50% of Net Profit on IVAX' sales of
Metformin Product during the Payment Period.

3.2.   Purepac. Purepac shall pay IVAX 50% of Net Profit on Purepac's sales of
Metformin Product during the Payment Period.

3.3.   Net Profit Reports. The party required to pay a percentage of Net Profit
on sales of Metformin Product (a "Net. Profit Share") shall furnish to the other
party, within 15 business days after the end of each calendar month and at the
end of each calendar quarter, a written report pertaining to the Net Sales of
Metformin Product in such month and quarter as follows:

3.3.1.   each report shall show the gross sales of all Metformin Products, on a
product by product basis, sold by the party selling the Metformin Product, its
Affiliates, assignees and sublicensees during the reporting period, together
with the calculations of Net Profit and Net Sales in the format attached as
Exhibit C; and

3.3.2.   each report shall show the Net Profit Share payable, which shall have
accrued hereunder.

3.3.3.   it is acknowledged by the non-reporting party that the monthly reports
shall be for informational purposes only and are not necessarily indicative of
the Net Profits and Net Sales which will be reported in the quarterly Net Profit
Report or the share of Net Profits payable hereunder. Neither party shall have
any liability or obligation to the other party for information included in the
monthly Net Profit Reports since only the Net Profit Reports delivered upon the
end of each calendar quarter will reflect a formal accounting close.

3.4.    Accounting. Accounting of all amounts hereunder, including but not
limited to grossed invoiced sales, Net Sales, and Net Profit shall be in
accordance with U.S. GAAP, consistently applied, and consistent with the party's
historical practice.

3.5.    Payments.



3.5.1.   All amounts hereunder shall be payable, and shall be expressed in,
United States Dollars.

3.5.2   Except as otherwise provided herein amounts accruing during the period
covered by each quarterly Net Profit Report provided for under this Section 3 of
this Agreement shall be due and payable within 30 days after the date such
quarterly Net Profit Report is due for a calendar quarter's end.

3.5.3.   During the first five (5) months of the Payment Period, subject to and
so long as IVAX retains sole 180-Day Exclusivity for Metformin Product, IVAX
shall pay to Purepac a monthly minimum advance against Net Profits due on sales
of Metformin Product by IVAX as follows:

Three Million Dollars ($3,000,000) for the first calendar month of the Payment
Period, payable within 30 days following the end of such month;



Three Million Dollars ($3,000,000) for the second calendar month of the Payment
Period, payable at the end of such calendar month; and

Two Million Dollars ($2,000,000) for each of the third, fourth and fifth
calendar months of the Payment Period, payable at the end of each of such
calendar months.

IVAX' obligations under this paragraph 3.5.3 shall (a) immediately cease if IVAX
fails to obtain or loses l80-Day Exclusivity for Metformin Product or (b), in
the event Purepac begins commercial sale of Metformin Product during the 180-
Day Exclusivity period, cease upon the later of (x) the second month of the
Payment Period and (y) the calendar month in which Purepac commences commercial
launch of Metformin Product. All payments made under this paragraph 3.5.3 shall
be fully creditable against Net Profits due pursuant to paragraph 3.5.2 above.
In the event the payments made by IVAX exceed the Net Profits due Purepac for
the applicable calendar quarter, Purepac shall repay to IVAX the amount of any
such over-payments within 30 days after the date the Net Profit Report is
provided by IVAX.

 

3.5.4.   All payments shall be made by wire transfer, on or before the date due,
to an account designated by the party receiving payment.

for Purepac the wire transfer account

     

Account:

Purepac Pharmaceutical Co.

Bank:

Fleet Bank

Account No.

9429248288

ABA Routing No.

021200339

Reference:

Ivax

   

for IVAX the wire transfer account is

     

Bank:

Bank of America

ABA Routing No.

071-000-039

Account:

IVAX Pharmaceutica1

Account No.:

81883-01167

Reference:

Purepac

3.6.   December Sales Forecasts. IVAX shall, no later than December 12, 2003,
provide to Purepac a good faith estimate of the Net Sales for the month of
December for the Metformin Product.



3.7.   Records. Each party and its Affiliates shall keep full, true and accurate
books of account containing all particulars that may be necessary for the
purpose of showing the calculation of Net Profit (including the records upon
which the "true up" required by Section 3.9 is based). Such books and the
supporting data shall be open at reasonable times and upon reasonable notice
during the Term of this Agreement and for two (2) years after its termination,
but for not more than a period of two (2) years after the period to which such
books and supporting data relate, to inspection by a firm of independent
certified pubic accountants, selected by the inspecting party and reasonably
acceptable to the party being inspected, for the purpose of verifying the
amounts payable under this Agreement; provided, however, that such inspection
shall not occur more than once. At the request of the inspecting party, the
other party shall make available during such inspection customer inventory
records for each of its customers, which it has in its possession, as of the
last day of the Payment Period. The cost of such inspection shall be born by the
inspecting party; provided, however, that in the event that the results of the
audit demonstrate an underpayment equal to or greater than five percent of the
amounts due and owing for the period audited, then the costs of the audit shall
be borne by the other party. The amount of any underpayment shall be reported in
writing to both parties and, unless the party whose books and records were
inspected disagrees with the results of the inspection, such party shall
promptly pay such underpayment amount to the inspecting party. If the
underpayment reported has not been paid within ten business days after receipt
of the results of said inspection, the inspecting party shall have the right to
present such dispute to final and binding arbitration held in Washington D.C.
pursuant to the rules of the American Arbitration Association. The arbitration
shall be heard before three arbitrators, one to be chosen by each party and the
third to be chosen by those two arbitrators. The accountants conducting the
inspection shall not disclose any information to the inspecting party other than
the amount of any underpayment and shall execute a confidentiality agreement, in
form and substance reasonably satisfactory to the inspected party, evidencing
their agreement to maintain the confidentiality of the information obtained
during the inspection; providing that such confidentiality agreement shall
permit the accountant to share such information with counsel to the inspecting
party for the purpose of the arbitration pursuant to this Section.



3.8.   Late Payments. Undisputed past due amounts not paid by a party within ten
(10) days after its receipt of written notice of the delinquency from the other
party shall bear interest at the rate of 1.0% per month to cover costs of
collection as well as interest, or, if lower, the maximum rate allowed by law.

3.9.   "True-up" of Net Sales. Within 120 days after the expiration of 180-Day
Exclusivity, the parties agree to allow for a "true-up" calculation of Net Sales
set forth in Section 1.14.1 through 1.14.5 consistent with this Section. The
"true-up" calculation shall be based on actual cash paid or credits issued for
sales-related deductions, plus accruals for contractual obligations arising
during the 180-Day Exclusivity Period not yet paid, as described under Section
1.14 for the full Payment Period. The "true-up" calculations will be calculated
on a first-in first-out accounting basis for purposes of calculating all charges
incurred during the period. The net difference between payments for Net Profits
originally made under this Agreement and the value of Net Profits utilizing
actual cash paid for the deductions described under Section 1.14, plus accruals
for contractual obligations arising during the 180-Day Exclusivity Period not
yet paid, will be adjusted and settled in cash by the relevant party within such
120-day period.



4.   Distribution of Products.

4.1.   Marketing Best Efforts. IVAX shall use its commercially reasonable
efforts to promptly market Metformin Product as soon as possible after the
dismissal of the Action and reinstatement of its final marketing approval from
FDA (to which Purepac will stipulate in its dismissal papers). For avoidance of
doubt, both parties agree that the commercial marketing of the Metformin Product
shall not be deterred by the BMS Patent unless BMS commences or threatens
litigation against either of the parties with respect to the BMS Patent.

4.2.   Purepac Approval. If, during the Term, Purepac receives tentative
approval from the FDA under the Purepac ANDA, such that the only impediment to
final approval for Purepac's ANDA for Metformin Product is IVAX' 180-day
exclusive marketing period and Purepac desires to begin commercial sale of its
Metformin Product, Purepac and IVAX shall cooperate and promptly take all
regulatory actions necessary to selectively waive IVAX' 180-Day Exclusivity to
Purepac to permit Purepac to also commence commercial marketing of its own
Metformin Product. Purepac shall not be entitled to waive or assign this
exclusivity to any other party. This selective waiver shall not in any way
prevent or be deemed to prevent IVAX' continued commercial marketing of IVAX
Metformin Product during the Term.

4.3.   Pricing and Distribution Discretion. Purepac shall have sole and full
independent discretion with respect to price and other terms and conditions of
sale to its customers. IVAX shall have sole and full independent discretion with
respect to price and other terms and conditions of sale to its customers.
Notwithstanding the foregoing, IVAX and Purepac shall use commercially
reasonable efforts during the Term to maximize Net Sales of their respective
Metformin Product. Neither IVAX nor Purepac shall be limited in any manner in
manufacturing for its own resale, or obtaining from any third party source for
its own resale additional Metformin Product.

4.4.   No Further Waiver. IVAX shall not transfer or waive its 180-Day
Exclusivity to any Person other than Purepac.

5.    Representations, Warranties and Covenants.

5.1.   Organization Power and Authority. Each party hereby represents and
warrants that it is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation; that it has
all necessary corporate power and authority to enter into, and be bound by the
terms and conditions of this Agreement and to perform its obligations hereunder.

5.2.   Due Authority. Each party hereby represents and warrants that the
execution, delivery and performance by such party of this Agreement and the
performance of the transactions contemplated hereby have been duly authorized by
all necessary corporate action by such party; this Agreement is the legal, valid
and binding obligation of such party, enforceable against such party in
accordance with its terms and all Persons who have executed this Agreement on
behalf of such parties have been duly authorized to do so by all necessary
corporate action.



5.3.   Covenant to Support l80-Day Exclusivity Period.



5.3.1.   Notwithstanding the date upon which the Payment Period commences,
Purepac acknowledges that IVAX' 180-Day Exclusivity will not begin to run until
IVAX begins to sell Metformin Product after the date of this Agreement,
dismissal of the Action in accordance with paragraph 2 above and reinstatement
of its final marketing approval from FDA. Purepac agrees not to directly or
indirectly challenge, interfere, petition FDA, or commence or seek to commence
or support any other judicial or regulatory action that would interfere with
Bank IVAX' manufacture, use or sale of Metformin Product during the 180-Day
Exclusivity Period. In the event FDA, other ANDA sponsors for Metformin Product,
or others take the position that IVAX' 180-Day Exclusivity period began to run
on or about October 29, 2003, Purepac agrees to support any IVAX arguments
against such an interpretation.



5.3.2.   Except as provided in paragraph 5.3.3 below, Purepac shall refrain from
asserting or causing others to assert any claim to defeat IVAX's award of
180-Day Exclusivity.

5.3.3.   In the event that any third party challenges IVAX's 180-Day Exclusivity
before the FDA or the Courts (other than a challenge to the date on which IVAX'
exclusivity began to run), Purepac shall not be precluded from asserting its
claim to 180-Day Exclusivity against FDA. In the event Purepac shall obtain
180-Day Exclusivity and IVAX desires to commercially sell its Metformin Product,
Purepac and IVAX shall cooperate and promptly take all regulatory actions
necessary to selectively waive Purepac's 180-Day Exclusivity to IVAX to permit
IVAX to also commence commercial marketing of its own Metformin Product. Purepac
shall not transfer or waive its 180-Day Exclusivity to any Person other than
IVAX.



5.4.   Covenant not to Interfere with Purepac ANDA Approval. IVAX represents and
warrants that other than the impediment to final approval for Purepac's ANDA for
Metformin Product due to IVAX' l80-Day Exclusive marketing period, it will not
interfere, or cause another to interfere, in anyway with Purepac's ability to
obtain approval from FDA for the Purepac ANDA, including without limitation
directly, or indirectly through the efforts of another, contacting, lobbying,
corresponding, telephoning or approaching FDA regarding the Purepac ANDA.
Notwithstanding the foregoing, IVAX shall not be precluded from defending or
asserting in any manner its own claim of 180-Day Exclusivity.



5.5.   Compliance with Law. Each party hereby covenants that it shall materially
comply with all federal, state and local laws and regulations applicable to it
in connection with this Agreement.



5.6.   Further Assurances. Each party hereby covenants to prepare and file
whatever filings, request or applications are required to be filed with any
governmental authority in connection with this Agreement and to cooperate with
one another as reasonably necessary to accomplish the foregoing and to carry out
the transactions contemplated by this Agreement.



5.7.   Implied Warranties. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY AS TO METFORMIN PRODUCT OR
ANY OTHER MATTER UNDER THIS AGREEMENT, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR
STATUTORY WARRANTIES TO THE FULLEST EXTENT ALLOWABLE BY LAW, INCLUDING BUT NOT
LIMITED TO IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE OR FREEDOM
FROM INFRINGEMENT.

5.8.   Disclaimer of Incidental and Consequential Damages. NEITHER PARTY WILL BE
LIABLE TO THE OTHER PARTY FOR THE OTHER PARTY'S INDIRECT, INCIDENTAL,
CONSEQUENTIAL, OR SPECIAL DAMAGES, INCLUDING BUT NOT LIMITED TO LOST PROFITS,
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT OR ANY METFORMIN
PRODUCT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.

6. Indemnification.

6.1. General. IVAX and Purepac shall at all times during and after the term of
this Agreement be responsible for, and shall defend, indemnify, and hold the
other party and its directors, officers, employees and Affiliates harmless from
and against any and all third party claims, suits, and proceedings, and all
expenses, recoveries, and damages, including reasonable legal expenses and costs
including attorneys' fees, resulting therefrom, arising out of any breach by
such party of its representations, warranties, covenants or obligations under
this Agreement as well as the sale by each of its respective Metformin Product
as contemplated by this Agreement.

6.2.   Procedure. A party (the "Indemnitee") that intends to claim
indemnification under this Section 6 shall promptly notify the other party (the
"Indemnitor") of any liability or action in respect of which the Indemnitee
intends to claim such indemnification, and the Indemnitor shall have the right
to assume the defense thereof with counsel selected by the Indemnitor; provided,
however, that an Indemnitee shall have the right to retain its own counsel, with
the fees and expenses of such counsel to be paid by the Indemnitor, if
representation of such Indemnitee by the counsel retained by the Indemnitor
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other Party represented by such counsel in such
proceedings. The indemnity obligation in this Section 6 shall not apply to
amounts paid in settlements of any loss, claim, damage, liability or action if
such settlement is effected without the written consent of the Indemnitor, which
consent shall not be withheld unreasonably. The Indemnitor will not settle any
action or proceeding that adversely affects the Indemnitee's rights hereunder
without first obtaining the written consent of the Indemnitee, which consent
shall not be withheld unreasonably. The Indemnitee, its employees and agents,
shall cooperate fully with the Indemnitor and its legal representatives in the
investigation of any action, claim or liability covered by indemnification under
this Section 6. No right of offset from the amounts payable hereunder, or
obligation to repay amounts previously received hereunder, shall be created as a
result of the resolution or enforcement of the Indemnity contemplated hereby.



7.     Term and Termination.

7.1.   Term. Other than the terms of paragraph 2 which shall become effective on
the date this Agreement is executed, the Term of this Agreement shall begin on
the Effective Date and terminate at the end of the 180-Day Exclusivity period
with respect to Metformin Product, or such earlier date as this Agreement is
terminated pursuant to this Agreement.

7.2.   Termination for Material Breach. Each party shall have a right to
terminate in the event of a material breach of this agreement by the other party
as follows: in the event that a party commits a material breach of any of the
provisions of this Agreement, and fails to cure the same within 30 days of its
receipt of a written notice giving full particulars of the breach and requiring
it to be remedied.

7.3.   Consequences of Termination. Upon termination of the Agreement at the end
of its Term or by the action of either party, the following shall be the
consequences:

7.3.1.   any termination of this Agreement shall not release the parties from
liabilities and obligations accrued as of the date thereof, and the obligation
to pay any sums that have accrued to a party under this Agreement prior to the
termination or expiry hereof shall survive the termination of this Agreement and
be paid in full by the due date contemplated by this Agreement;

7.3.2.   all confidentiality provisions set out herein shall remain in full
force and effect for a period of 5 years from the date of termination or expiry
hereof;

7.3.3.   the rights in respect of inspection and audit shall continue in force
as provided in paragraph 3.6; and

7.3.4.   additionally, the following provisions shall survive: paragraphs, 5.3,
5.4, 5.6, 5.7, 8.1, 8.2, and Sections 3, 6 and 9.

8. Confidentiality, Press Release.

8.1.   Confidentiality. Confidentiality shall be governed by the Confidentiality
Agreement between Alpharma Inc. and IVAX dated September 29, 2003, a copy of
which is attached hereto as Exhibit B, with the following amendments: The
purpose for which the Information (as defined in the Confidentiality Agreement)
may be used as referred to in Sections 1 and 2 shall include the uses necessary
for a party to perform this Agreement, and the provisions of paragraphs 1 and 2
of the Confidentiality Agreement shall terminate five years after the
termination or expiration of the Term of this Agreement. IVAX or Purepac, as
applicable, may require any third party conducting an audit of such party
pursuant to this Agreement to enter into a confidentiality agreement reasonably
satisfactory to such audited party.

8.2.   Press Release. Neither party shall issue a press release concerning the
subject matter of this Agreement without the other party's consent, which shall
not be unreasonably withheld.

8.3.   FTC. Notwithstanding the confidentiality provisions contained herein, or
in the Confidentiality Agreement, either party shall have the right, in its sole
discretion, to send an information-only copy of this Agreement to the United
States Federal Trade Commission, provided, however, that if it so chooses, such
party shall notify the other party concurrently in writing.

9.    Miscellaneous.

9.1.   Successors and Assigns. This Agreement shall not be assigned by either
party hereto without the prior written consent of the other party hereto, except
that any party may assign this Agreement in whole or in part and delegate its
duties hereunder to its Affiliate or Affiliates, without such consent provided
that the assigning Affiliate shall continue to be fully responsible for any and
all economic obligations arising hereunder, and provided that any party may
assign this Agreement and delegate its duties hereunder without such consent in
connection with a merger or sale of all or substantially all of the assets of
the assigning party or other business combination of the assigning party. Any
assignment or transfer of this Agreement, whether by operation of law or
otherwise, in contravention of the foregoing, shall be null and void.

9.2.   Independent Contractor. The parties hereto shall be independent
contractors, nothing in this Agreement shall create a relationship of partners,
joint venturers, or of principal and agent, franchisor and franchisee, or of any
association or relationship between the parties other than as expressly provided
in this Agreement.

9.3.   Governing Law/Venue. This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the parties hereunder,
shall be construed under and governed by the laws of the State of New Jersey and
the United States of America. Any dispute arising under this Agreement shall be
brought exclusively in the Federal Courts of competent jurisdiction in the
District of Columbia, and the Parties hereby irrevocably submit to the
jurisdiction of such courts and waive any claim of forum non conveniens in
connection with any such action.

9.4.   Entire Agreement; Amendment; Waiver. This Agreement together with any and
all exhibits and schedules hereto, shall constitute the entire agreement between
the parties with respect to the subject matter hereof and shall supersede all
prior oral or written negotiations, understandings and agreements regarding the
subject matter hereof. This Agreement may not be modified, amended or
terminated, nor may any provisions or right hereunder be waived, except by
another agreement in writing executed by the parties hereto. No delay in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any right, power or privilege
hereunder operate as a waiver of any other right, power or privilege hereunder
nor shall any single or partial exercise of any right, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.



9.5.   Notices. All notices, statements, and reports required to be given by one
party to the other shall be in writing and shall be deemed to have been given
(i) upon electronic confirmation of delivery, if sent by facsimile to the
recipient below followed by a copy which shall be sent by overnight delivery to
the same recipient, or (ii) upon delivery in person or (iii) on the date upon
which the return receipt is signed or delivery is refused or the notice is
designated by the postal authorities as not deliverable, as the case may be,
when mailed registered or certified, return receipt requested, postage prepaid,
and addressed as follows:

To Purepac

:



Purepac Pharmaceutical Co.

14 Commerce Drive, Suite 301

Cranford, New Jersey 07016

Attn: President

with a copy to

:



Purepac Pharmaceutical Co.

14 Commerce Drive, Suite 301

Cranford, New Jersey 07016

Attn: Vice President Law

 

To IVAX

:



IVAX Pharmaceuticals, Inc.

4400 Biscayne Boulevard

Miami, Florida 33137

Attn: President

with

a copy to:



IVAX Corporation

4400 Biscayne Boulevard

Miami, Florida 33137

Attn: General Counsel

Either party hereto may change the address to which notices to such party are to
be sent by giving notice to the other party at the address and in the manner
provided above. Any notice may be given, in addition to the manner set forth
above, by telex, facsimile or cable, provided that the party giving such notice
obtains acknowledgement by telex, facsimile or cable that such notice has been
received by the party to be notified. Notice made in this manner shall be deemed
to have been given when such acknowledgement has been transmitted.

9.6.   Captions. All section titles or captions contained in this Agreement, in
any Schedule or Exhibit referred to herein or annexed hereto, and the table of
contents, if any, to this Agreement are for convenience only, shall not be
deemed a part of this Agreement and shall not affect the meaning or
interpretation of this Agreement.

9.7.   Attachments. All Schedules, Exhibits and other attachments to this
Agreement are by this reference incorporated herein and made a part of this
Agreement for all purposes hereunder.

9.8.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute a single instrument.



9.9.   Prevailing Party. If either party commences an action against the other
to interpret or enforce any of the Terms of this Agreement or as a result of a
breach by the other party of any of its Terms, the prevailing party shall be
entitled to recover from the nonprevailing party reasonable attorneys' fees,
costs and expenses incurred by the prevailing party in connection with such
action.

 

 

IN WITNESS WHEREOF IVAX and Purepac have caused this Agreement to be signed by
their duly authorized representatives, under seal as of the day and year
indicated below.



PUREPAC PHARMACEUTICAL CO.

By:/s/ Fred Lynch

Name: Fred Lynch

Title: President

 

IVAX PHARMACEUT1CALS, INC.

By:/s/ Jordan Sieger

Name: Jordan Sieger

Title: Vice President - Finance

 